DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, Sub-species C2, Species F, Species H and Sub-species J1 in the reply filed on December 9, 2021 is acknowledged. The election statement did not specify what claims read on the elected species and sub-species.  As best as can be ascertained from the response (Applicant indicated that “[c]laims 1-20 are believed to be in condition for allowance”, and Applicant submitted a claims document with all claims 1-20 identified with “Original” status identifiers (i.e. no Withdrawn claims identified)), Applicant is indicating that they contend that all claims 1-20 are generic to the elected species/sub-species.  However, upon review of the claims, Examiner has determined that claims 11 and 16 appear to each be directed to a non-elected species.  Regarding claim 11, Applicant recites “wherein the distal end of the sleeve includes a distal edge, and wherein the distal strap trailing edge extends across the cutout in parallel alignment to the distal edge of the sleeve”, which contradicts the elected sub-species C2.  Regarding claim 16, Applicant recites “wherein the cylindrical sheath fully encloses a wearer's thumb when the tubular sleeve is in the second in-use configuration”, which contradicts the elected sub-species J1.  Accordingly, claims 11 and 16 are withdrawn from further consideration, since they are directed to non-elected species and/or sub-species.  An action on the merits is to follow regarding claims 1-10, 12-15 and 17-20.
Priority
The present application’s claims recite subject matter that was first introduced at the time of filing of the present application itself.  For example, both independent claims 1 and 13 (and therefore all dependent claims therefrom) recite a “cylindrical sheath” which was introduced at the time of filing of the present application, which is August 27, 2019.  Accordingly, the claims of the present application are not afforded benefit of priority to the parent applications (i.e. provisional applications 62/118,288 filed Feb. 19, 2015 and 62/242,760 filed Oct. 16, 2015; non-provisional applications 15/045,465 filed Feb. 17, 2016 and 15/493,468 filed April 21, 2017), none of which disclose the subject matter of the “cylindrical sheath”.  
Therefore, the present application’s claims are afforded the benefit of priority to August 27, 2019, which is the filing date of the present application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the feature(s) canceled from the claim(s):
Claim 1 (lines 12-14): “the anterior patch leading edge continuously overlapping the distal strap trailing edge from the first longitudinal edge to the second longitudinal edge”; this limitation is not shown in the context of the presence of the cylindrical sheath, which is required by claim 1 (Fig. 14 does not illustrate a sheath, but is the only figure which shows the distal strap trailing edge to continuously overlap with the anterior patch leading edge
Claim 4: “wherein in a first in-use configuration the cylindrical sheath is positioned entirely within the interior volume of the sleeve”; none of the figures show the cylindrical sheath positioned entirely within the sleeve’s interior volume
Claim 10: “wherein the anterior patch leading edge and the distal strap trailing edge extend across the cutout in parallel alignment with each other”; this limitation is not shown with the cylindrical sheath also present
Claim 13 (lines 13-16): “wherein the distal strap trailing edge overlaps the anterior patch leading edge between the first longitudinal edge and the second longitudinal edge when the tubular sleeve is in a first in-use configuration”; as explained above with respect to similar language in independent claim 1
Claim 14: “wherein the cylindrical sheath is maintained within an interior volume of the tubular sleeve when the tubular sleeve is in the first in-use configuration”; as explained above with respect to similar language in claim 4
Claim 19: “wherein the anterior patch leading edge and the distal strap trailing edge extend between the first longitudinal edge and the second longitudinal edge in parallel alignment with each other”; this limitation is not shown with the cylindrical sheath also present
Claim 20: “wherein the distal strap trailing edge continuously overlaps the anterior patch leading edge between the first longitudinal edge and the second longitudinal edge when the tubular sleeve is in the first in-use configuration”; as explained above with respect to similar language in independent claims 1 and 13
Generally, the “first in-use configuration” described throughout the claims is not illustrated in the drawings
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the legal term “comprising” in the first sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 3, the phrase “a cutout formed through the sleeve” would be clearer if recited as “a cutout formed through the cylindrical tube”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 (and claims 2-10, 12, 14, 15 and 17-20 at least due to dependency from either of independent claims 1 or 13) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “the anterior patch leading edge continuously overlapping the distal strap trailing edge from the first longitudinal edge to the second longitudinal edge”.  This limitation leads to confusion when viewed in context of there being a cylindrical sheath being used.  For example, the anterior patch leading edge would appear to only continuously overlap the distal strap trailing edge when the cylindrical sheath would be disposed within the interior of the sleeve (i.e. retracted thereinto).  When the cylindrical sheath is to be in use (i.e. a thumb passed therethrough when the sleeve is worn), the distal strap trailing edge and the anterior patch leading edge would not seem to be continuously overlapping one another, due to please refer to current claim 4, where this configuration is presently positively recited) and then defining this continuous overlap arrangement to be true when the sheath is in the first in-use configuration.
Regarding claim 5, Applicant recites “a second in-use configuration” without ever reciting a “first in-use configuration”.  It appears that claim 5 should perhaps depend from claim 4, which positively recites such a first in-use configuration.  Correction is required.
Regarding claim 8, Applicant recites “wherein the cylindrical sheath has a frustoconical shape”.  This limitation appears to be contradictory because “cylindrical” implies that the sheath has a constant diameter along its length, while “frustoconical” typically means something has the shape of a truncated cone, wherein a cone has a non-constant diameter along its length.  Correction is required. For purposes of examination, the claim will be interpreted as best as can be understood in view of any prior art applied thereagainst.
Regarding claim 13, Applicant recites “wherein the distal strap trailing edge and the anterior patch leading edge are unaffixed”, without clarifying that to which they are actually unaffixed (i.e. unaffixed to one another, or unaffixed to some other structure?).  Correction is required.  Examiner suggests reciting “wherein the distal strap trailing edge and the anterior patch leading edge each have respective central portions that are not directly affixed to one another”, which appears to be consistent with an intended meaning, as best as can be understood.  For example, the recited edges 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15 and 18-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Horner et al. (hereinafter “Horner”) (US 2017/0119073) in view of Mellon et al. (hereinafter “Mellon”) (USPN 5,784,720).
Regarding independent claim 1, Horner discloses a sleeve (#210; Figs. 1, 2A and 3-6) comprising: a cylindrical tube (see Figs. 2A and 3-6 which depict sleeve to be cylindrical and tubular) having a distal end (#230) opposite a proximal end (proximal end is generally where the sleeve #210 meets the shoulder area in Fig. 1); a cutout formed through the sleeve proximate the distal end (cutout #240 is in the distal end portion of the cutout (Figs. 3-6 show the distal strap #400 to span at least a first portion of the cutout; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); an anterior patch (#300; Figs. 3-6) having an anterior patch leading edge (#310) extending across the cutout from the first longitudinal edge to the second longitudinal edge (Figs. 3-6), the anterior patch leading edge continuously overlapping the distal strap trailing edge from the first longitudinal edge to the second longitudinal edge (see Fig. 3, which depicts a continuous overlap in one configuration); a perimeter defining an aperture in communication with an interior volume of the sleeve (see Fig. 5, which illustrates a perimeter that defines an aperture), the perimeter comprising at least a portion of the anterior patch leading edge and at least a portion of the distal strap trailing edge (Fig. 5).  Horner does not teach a cylindrical sheath affixed proximate to the perimeter.
Mellon teaches a cylindrical tube portion of a sleeve (#12; Fig. 2 of Mellon) that has a cylindrical sheath (thumb sheath #30) that is affixed to a perimeter of an aperture 
Horner and Mellon teach analogous inventions in the field of garment sleeves with thumb openings.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the thumb sheath #30 of Mellon to the sleeve of Horner where the existing aperture is located (i.e. between the anterior patch leading edge and distal strap trailing edge) in order to provide the user’s thumb, in use, to be shielded against cold weather and wind, as taught by Mellon above.  As a result of the modification, there would be a cylindrical sheath (via added thumb sheath #30 from Mellon into Horner, as explained above) affixed proximate to the perimeter.
Regarding claim 2, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 1 above) is disclosed such that the distal strap includes a first side edge (#422; Fig. 3) directly affixed to the first longitudinal edge (Fig. 3), and a second side edge (#424; Fig. 3) directly affixed to the second longitudinal edge (Fig. 3).
Regarding claim 3, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 1 above) is disclosed such that the anterior patch is directly affixed to the first longitudinal edge and the second longitudinal edge such that the anterior patch spans at least a second portion of the cutout (see Fig. 
Regarding claim 4, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 1 above) is disclosed such that in a first in-use configuration the cylindrical sheath is positioned entirely within the interior volume of the sleeve (since the added thumb sheath and the sleeve are both formed of flexible materials (Paras. 0054-0055 of Horner; Col. 2, Lines 34-37 and Col. 4, Lines 30-32 of Mellon), the thumb sheath is at least capable of being inverted into the interior volume of the sleeve so that it is positioned entirely within the interior volume of the sleeve).
Regarding claim 5, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 1 above) is disclosed such that in a second in-use configuration the cylindrical sheath extends through the aperture to an outside of the sleeve (similarly as depicted in Figs 1-3 of Mellon; as noted above, the thumb sheath is added to the perimeter of Horner via the modification of Horner in view of Mellon).
Regarding claim 6, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 1 above) is disclosed such that the cylindrical sheath comprises a first end opposite a second end (referring to Fig. 3 of Mellon, which details the structure of the thumb sheath (i.e. cylindrical sheath added to Horner), the first end is the end that assists to define opening #26; the second end is the end that assists to define opening #31), and wherein the first end is affixed 
Regarding claim 7, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to claims 1 and 6 above) is disclosed such that the second end of the cylindrical sheath includes a secondary aperture (opening #31; Fig. 3 of Mellon, which identifies the structure of the thumb sheath (i.e. cylindrical sheath) in modified Horner, as explained above) configured to communicate at least a portion of a wearer's thumb therethrough (see Fig. 1 of Horner, which illustrates the tip of the thumb to extend therethrough).
Regarding claim 8, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 1 above) is silent to the cylindrical sheath having a frustoconical shape, as best as this limitation can be understood. Absent a showing of criticality with respect to the cylindrical sheath having a frustoconical shape (Applicant’s disclosure provides no explanation nor any supposed benefit as to why a frustoconical shape is advantageous over an exactly cylindrical shape), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have altered the shape of the thumb sheath to be frustoconical in order to more closely match the shape of a typical thumb of a human user, which generally tapers from its base to the tip, and further since it has been held that modifying the shape of an element would be obvious absent evidence that the particular shape of the element of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04(IV)(B).
portion of the cutout located proximal to the anterior patch leading edge (see Fig. 3).
Regarding claim 10, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 1 above) is disclosed such that the anterior patch leading edge and the distal strap trailing edge extend across the cutout in parallel alignment with each other (see Fig. 3).
Regarding claim 12, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 1 above) is disclosed such that the distal strap trailing edge has a first end (#412; Fig. 3 of Horner) opposite a second end (#414), the first end associated with the first longitudinal edge, the second end associated with the second longitudinal edge (Fig. 3), the anterior patch leading edge has a third end proximal to the second end of the distal strap trailing edge (the first and second ends are proximal to one another at least in the sense of being located the same distance from the end of the sleeve, as well as being somewhat close to one another only separated by the width of the cutout), and the third end of the anterior patch leading edge is positioned proximal to the fourth end of the anterior patch leading edge (the third and fourth ends are proximal to one another at least in the sense of being located the same distance from the end of the sleeve, as well as being somewhat close to one another only separated by the width of the cutout).
Regarding independent claim 13, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 1 above) is disclosed to teach a tubular sleeve (#210; Figs. 1, 2A and 3-6; Figs. 2A and 3-6 depict sleeve to be cylindrical and tubular) having a distal end (#230) opposite a proximal end (proximal end is generally where the sleeve #210 meets the shoulder area in Fig. 1), the distal end having a distal edge (#234; Fig. 2A) defining a primary sleeve aperture (sleeve end #230 defines a primary aperture, as shown in Figs. 2A and 3-6), the tubular sleeve comprising: a first panel (sleeve wall #232 is a first panel that defines the majority of the sleeve #210 itself) having a first longitudinal edge (generally coextensive with first longitudinal cutout edge #242) and a second longitudinal edge (generally coextensive with second longitudinal cutout edge #244); a distal strap (#400; Figs. 3-6) affixed to the first panel at a first portion of the first longitudinal edge (see Fig. 3 of Horner) and at a first portion of the second longitudinal edge (see Fig. 3 of Horner), the distal strap portion of the first longitudinal edge (see Fig. 3 of Horner) and at a second portion of the second longitudinal edge (see Fig. 3 of Horner), the anterior patch having an anterior patch leading edge (#310) extending between the first longitudinal edge and the second longitudinal edge (see Fig. 3 of Horner), wherein the distal strap trailing edge overlaps the anterior patch leading edge between the first longitudinal edge and the second longitudinal edge when the tubular sleeve is in a first in-use configuration (see Fig. 3 of Horner), and wherein the distal strap trailing edge and the anterior patch leading edge are unaffixed (see Figs. 4-6 of Horner, which show these edges to be unaffixed to one another between their endpoints, as best as this limitation can be understood) and define, at least in part, a secondary sleeve aperture (#110; Fig. 5); and a cylindrical sheath (via the thumb sheath #30 added from Mellon into the Horner sleeve) affixed to an interior surface of the tubular sleeve (since the sheath is added to the overlapped inner, touching surfaces of the anterior patch and distal strap, the sheath is affixed to “an interior surface” that exists within the overall sleeve), wherein the cylindrical sheath extends out of the secondary sleeve aperture when the tubular sleeve is in a second in-use configuration (similarly as depicted in Figs 1-3 of Mellon; as noted above, the thumb sheath is added to the perimeter of Horner via the modification of Horner in view of Mellon).
Regarding claim 14, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 13 above) is disclosed such that the 
Regarding claim 15, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 13 above) is disclosed such that the cylindrical sheath is affixed to the interior surface of the tubular sleeve proximate to the distal strap trailing edge (the added thumb sheath is affixed “proximate” to the distal strap trailing edge, since the distal strap trailing edge is proximate to where the second aperture is formed, wherein the thumb sheath at least partially defines the second aperture for the thumb to pass therethrough; Examiner notes that the term "proximate" is very broad and merely means "close; very near". (Defn. No. 2 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); i.e. all components are “proximate” to one another, at least to some degree, absent further distinguishing limitations in the claim), the anterior patch leading edge (the added thumb sheath is affixed “proximate” to the anterior patch leading edge, since the anterior patch leading edge is proximate to where the second aperture is formed, wherein the thumb sheath at least partially defines the second aperture for the thumb to pass therethrough), the first panel proximate to the first longitudinal edge (the sleeve wall #232 is close to the location of the second aperture, which is where the thumb sheath is attached, so it is “proximate” to the sleeve wall and to the first longitudinal edge), and proximate to the second longitudinal edge (the sleeve wall #232 is close to the location of the second aperture, which is where the thumb sheath is attached, so it is “proximate” to the sleeve wall and to the second longitudinal edge).
Regarding claim 18, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 13 above) is disclosed such that the distal strap extends from the distal strap trailing edge distally to the distal end of the tubular sleeve (see Fig. 3 of Horner, wherein the distal strap extends from its trailing edge all the way to the distal end of the overall sleeve).
Regarding claim 19, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 13 above) is disclosed such that the anterior patch leading edge and the distal strap trailing edge extend between the first longitudinal edge and the second longitudinal edge in parallel alignment with each other (see Fig. 3 of Horner).
Regarding claim 20, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 13 above) is disclosed such that the distal strap trailing edge continuously overlaps the anterior patch leading edge between the first longitudinal edge and the second longitudinal edge when the tubular sleeve is in the first in-use configuration (see Fig. 3 of Horner).
Claim 17, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Horner in view of Mellon as applied to claim 13 above, and further in view of Blauer et al. (hereinafter “Blauer”) (US 2014/0157482).
Regarding claim 17, the modified sleeve of Horner (i.e. Horner in view of Mellon, as explained with respect to independent claim 13 above) is disclosed to teach all the  toward the proximal end of the tubular sleeve (see Fig. 3 of Horner), but does not teach that the anterior patch extends all the way to the proximal end of the sleeve.
Blauer teaches a shirt that has a pair of sleeves, wherein the sleeves each have a capability to be easily rolled up, wherein this capability is obtained via an elastic stretch panel #38 (see Fig. 3 of Blauer; Paras. 0028-0029 of Blauer) that extends all the way from a leading edge of the stretch panel to the proximal end of the sleeve where the sleeve is sewn to the shoulder area via shoulder seam #34 (see Fig. 3 of Blauer; Para. 0028 of Blauer).
Modified Horner and Blauer teach analogous inventions in the field of sleeves with elastic insert panels (i.e. the stretch panel #38 of Blauer; the elastic anterior patch of Horner (see Para. 0054 of Horner)).  Absent a showing of criticality with respect to the anterior patch extending to the proximal end of the sleeve (Applicant’s disclosure only describes that such an extension is present (last sentence of Para. 0068 and second-to-last sentence in Para. 0071 of Applicant’s Specification as filed), but does not explain what any particular benefit of this extension (i.e. the anterior patch extending all the way to the proximal end of the sleeve) may be), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have elongated the cutout #240 and anterior patch #300 of Horner so that it extends all the way to the proximal end of the sleeve, in order to provide the sleeve with an added capability to be easily rolled up via the elastic material that would permit the sleeve’s circumference to increase when rolling up around a larger part of a user’s arm .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USPN 2,836,828 teaches a truncated thumb sheath similar to that disclosed and claimed in the present application; US 2016/0242469 is a related parent application’s pre-grant publication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732